WilsoN, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in S. E. Laszlo v. United States, 35 Cust. Ct. 205, Abstract 59189. The judgment entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, as follows:
1. That the merchandise consists of binoculars and leather eases which were held by the Court in S. E. Laszlo, et al, v. United States, Abstract 58737 to be subject to appraisement separately according to the value of each class of article.
2. That the market value or the price, at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing *453the merchandise in condition packed ready for shipment to the United States was as set forth below.
6 x 30 Binoculars_ $7. 90
Cases_ 0. 90
Total_ 8. 80 plus packing.
8 x 40 Binoculars_$12. 75
Cases_ 1. 20
Total_$13. 95 plus packing.
3. That there was no higher foreign value.
4. That the instant case may be submitted on the foregoing stipulation.
I further find such values to be tbe dutiable values of said merchandise.
Judgment will be entered accordingly.